DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Klaus SPECHT (SPECHT) PCT/EP2016/074450 (US 2018/0229677 used for rejection) in view of SAKAI TATSURO (TATSURO) JP 2007076408 A.
As per claim 1 SPECHT disclose;   
An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and an in-car plug or junction device (Para 0061” The power is supplied from the positive terminal to the electrical loads.), wherein the power supply (5) is connected to the in-car plug or junction device (Para 0061 “The energy supply system is electrically connected to a vehicle battery (not shown), namely via supply lines to the electrical positive terminal of said battery and via ground conductors to the negative terminal thereof. The power is supplied from the positive terminal to the electrical loads.
From the loads supplied with power,) partially or completely by flat cables (item 4 fig. 18), the flat cables (item 4 fig. 18) extend along the vehicle body shell (item 2 and 5), each of the flat cables (fig. 8 item 20) has a single solid aluminum conductive core (fig. 18 item 4) and a flexible insulation layer wrapping over the solid aluminum conductive core (Fig. 18 item 4 having solid core), the flat cables have a bending performance such that a bent portion of a cable may be bent on x, y and z axes (Fig. 1 shows item 4 extends along X axis front to rea of the car, Y-Axis perpendicular to x-axis as a branches extending towards side if the main body and Z-axis to overcome area 6b or 6e) relative to a fixed portion of the cable and at least one of the flat cables is bent along two perpendicular axes of the x y and z axes relative to the fixed portion (Fig. 1 shows item 4 extends along X axis front to rea of the car, Y-Axis perpendicular to x-axis as a branches extending towards side if the main body and Z-axis to overcome area 6b or 6e), wherein the cables assume and hold a shape of the vehicle body shell (fig. 1 item 4 follows shape of the body) and at least one horizontal distance between the flat cables and a left or a right profile of the vehicle body shell when the cables extend along the shell is less than or equal to 300 mm.
In the alternative, to the extent that applicant’s argument that SPECHT does not disclose the flat cables have a bending performance such that a bent portion of a cable may be bent on x, y and z axes relative to a fixed portion of the cable and at least one of the flat cables is bent along two perpendicular axes of the x y and z axes relative to the fixed portion, then TATSURO the flat cables have a bending performance such that a bent portion of a cable may be bent on x, y and z axes relative to a fixed portion of the cable and at least one of the flat cables is bent along two perpendicular axes of the x y and z axes relative to the fixed portion (Fig. 1 and 2 item 11 flat cable bent in X, Y and Z directions at item 14, 16, 11A and 13).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine SPECHT and TATSURO by incorporating the teaching of TATSURO into the vehicle of SPECHT. One having ordinary skill in the art would have found it motivated to use the method if bending flat cables of TATSURO into system of SPECHT for the purpose of providing connections to different complex places to provide power.
As per claim 2 combinations of SPECHT and TATSURO disclose;
the distance between the flat cables and the vehicle body shell is 2-100mm. (SPECHT d1 =15 mm see para 0014, para 0076)

As per claims 6-7 combinations of SPECHT and TATSURO disclose;
-the solid aluminum conductive core has a polygon-shaped (four sided rectangle fig. 8 item 3) cross section.
- the polygon shape is quadrilateral. (Fig. 8 item 3 rectangle is also known as quadrilateral )

As per claims 11-12 combinations of SPECHT and TATSURO disclose; 
	flat cable on the floor of the vehicle SPECHT teaches the flat cables (item 3) are fixed on the vehicle body shell (6a-6e) by a plurality of spaced-part fasteners (8 straps), and an interval distance between two adjacent fasteners (8) is 10-200cm (fig. 2 shows distance between to straps 8 is within range of 10-200cm).

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over SPECHT in view of TATSURO.
As per claim 1 SPECHT disclose;   
An automotive vehicle comprising a vehicle body shell (Fig. 1 item 2 ), a power supply (Para 0061 “vehicle battery (not shown)”), and an in-car plug or junction device (Para 0061” The power is supplied from the positive terminal to the electrical loads.), wherein the power supply (5) is connected to the in-car plug or junction device (Para 0061 “The energy supply system is electrically connected to a vehicle battery (not shown), namely via supply lines to the electrical positive terminal of said battery and via ground conductors to the negative terminal thereof. The power is supplied from the positive terminal to the electrical loads.
From the loads supplied with power,) partially or completely by flat cables (item 4 fig. 18), the flat cables (item 4 fig. 18) extend along the vehicle body shell (item 2 and 5), each of the flat cables (fig. 8 item 20) has a single solid aluminum conductive core (fig. 18 item 4) and a flexible insulation layer wrapping over the solid aluminum conductive core (Fig. 18 item 4 having solid core), the flat cables have a bending performance such that a bent portion of a cable may be bent on x, y and z axes (Fig. 1 shows item 4 extends along X axis front to rea of the car, Y-Axis perpendicular to x-axis as a branches extending towards side if the main body and Z-axis to overcome area 6b or 6e) relative to a fixed portion of the cable and at least one of the flat cables is bent along two perpendicular axes of the x y and z axes relative to the fixed portion (Fig. 1 shows item 4 extends along X axis front to rea of the car, Y-Axis perpendicular to x-axis as a branches extending towards side if the main body and Z-axis to overcome area 6b or 6e), wherein the cables assume and hold a shape of the vehicle body shell (fig. 1 item 4 follows shape of the body) and at least one horizontal distance between the flat cables and a left or a right profile of the vehicle body shell when the cables extend along the shell is 2-100mm. (SPECHT d1 =15 mm see para 0014, para 0076).
In the alternative, to the extent that applicant’s argument that SPECHT does not disclose the flat cables have a bending performance such that a bent portion of a cable may be bent on x, y and z axes relative to a fixed portion of the cable and at least one of the flat cables is bent along two perpendicular axes of the x y and z axes relative to the fixed portion, then TATSURO the flat cables have a bending performance such that a bent portion of a cable may be bent on x, y and z axes relative to a fixed portion of the cable and at least one of the flat cables is bent along two perpendicular axes of the x y and z axes relative to the fixed portion (Fig. 1 and 2 item 11 flat cable bent in X, Y and Z directions at item 14, 16, 11A and 13).
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the invention to combine SPECHT and TATSURO by incorporating the teaching of TATSURO into the vehicle of SPECHT. One having ordinary skill in the art would have found it motivated to use the method if bending flat cables of TATSURO into system of SPECHT for the purpose of providing connections to different complex places to provide power.

Claims 4 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over SPECHT in view of TATSURO and further in view of Jorma Pohjola (Pohjola) US 6,096,978.
As per claims 4 and 14-19 combinations of SPECHT and TATSURO disclose; 
rectangular shape of the conductor, and SPECHT teaches the flat cables (item 3) are fixed on the vehicle body shell (6a-6e) by a plurality of spaced-part fasteners (8 straps), and an interval distance between two adjacent fasteners (8) is 10-200cm (fig. 2 shows distance between to straps 8 is within range of 10-200cm)
but does not specifically disclose, the solid aluminum conductive core has a ripple-shaped cross section.
	However, in analogues art of flat cable, Pohjola disclose the solid aluminum conductive core has a ripple-shaped cross section. (Fig. col. 2 lines 56-58 “bends or meanders” in item 2 forms ripples as shown in fig.3)
	Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SPECHT, TATSURO and Pohjola by incorporating the teaching of Pohjola, into the system of SPECHT and TATSURO to add bends in conductor to form ripples. One having ordinary skill in the art would have found it motivated to use teaching of Pohjola to provide bends that make the conductor longer than the insulation sheath enclosing it so as to enable a substantial change in the conductor length upon extending or contracting the insulation sheath without breaking the conductor. (Col. 1 lines 7-12)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over SPECHT in view of TATSURO and further in view of Larry Elie (Elie) US 2008/0179074.
As per claim 5 combinations of SPECHT and TATSURO disclose; rectangular shape of the
conductor and further disclose other shapes e.g. circular (Col. 8 line 7) but does not specifically disclose, the solid aluminum conductive core has an ellipse-shaped cross section.
	However, in analogues art of making cables Elie disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches rectangular and circular shapes.
	It would have been obvious to one of ordinary skill in the art at 
the time the invention was made to use ellipse-shaped cross section of the conductive core since it was known in the art to use various shapes of conductors as required.

Claims 8-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over SPECHT and further in view of TATSURO in view of Peter Lausch (Lausch) US 2017/0213620.
As per claims 8-10 and 20 combinations of SPECHT and TATSURO disclose; 
rectangular shape e.g.  polygon and polygon is quadrilateral the conductor and further disclose other shapes e.g. circular (Col. 8 line 7) and -the flat
cables are fixed on the vehicle body shell by a plurality of spaced-apart fasteners, and an interval distance between two adjacent fasteners is 10-200cm.
but does not specifically disclose, various other shapes and dimensions as follow
	-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm.
	-the polygon shape is a pentagon, a hexagon, or an octagon.
	- corners of the polygon shape have chamfers.
	However in analogues art of making cables Lausch disclose, an ellipse-shaped cross section of the conductive core (Fig. 1 item 18) further teaches 
-the quadrilateral shape is a rectangle, the rectangle has a height of 3.4mm-4.0mm and a width of 29.7mm-30.3mm. (Para 0038 and teaches how to determine dimensions of the cross-section “a sufficient cross-section of the flat conductor core can be made available so that the flat conductor can be used as a power line. Also teaches various “the ratio of the height of the flat conductor core to the width of the flat conductor core…..”)
	-the polygon shape is a pentagon, a hexagon, or an octagon. (Fig. 4)
	- corners of the polygon shape have chamfers. (Fig. 3, 4)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SPECHT, TATSURO and Lausch by incorporating the teaching of Lausch, into the system of SPECHT and TATSURO to use different shapes and dimensions of the conductor. One having ordinary skill in the art would have found it motivated to use retainers of Lausch to provide an improved resistance in particular to shaping of the flat conductor by means of bending tools and to provide enough width to use as a power line.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over SPECHT in view of TATSURO and further in view of Wacim Tazarine (Tazarine) US 2018/0345886.
As per claim 22 combinations of SPECHT and TATSURO disclose; 
Wherein the at least one of the flat cables is further twisted about an twisting axis perpendicular to one of the bending axes that the cable is bent along, wherein a  twisting angle of the twisted flat  cable is between 45° and 135°. (TATSURO fig. 1A shows twist at item 11A which is 90 degree twist which is same as 135-45 =90 degree and see page 3 “Similarly, a required portion of the flat cable 11 wired in a horizontal posture on the door D side is completely bent at a 45-degree oblique line with respect to the length direction to change the direction 90 degrees in the left and right lateral directions.”)
but does not specifically disclose, size of the cable wherein each of the flat cables has a height range of 2 mm-4.5 mm and a width range of 15 mm-33 mm,
	However in analogues art of mounting flexible flat cable on the floor of the vehicle Tazarine teaches wherein each of the flat cables has a height range of 2 mm-4.5 mm (Para 0023 “height is less than 3 mm”) and a width range of 15 mm-33 mm, (Para 0026 “ratio of height to width of at least one of the flat cables is between 1 :2 and 1: 15, e.g. width of cable in range 6-45 mm)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time before the effective filing date of the claimed invention to combine SPECHT, TATSURO and Tazarine by incorporating the teaching of Tazarine, into the system of SPECHT and TATSURO to use wide range of cable size. One having ordinary skill in the art would have found it motivated to use flat cables in size range disclosed by Tazarine to choose flat cables based on load requirements e.g. Amp capacity or voltage (para 0001) further advantages described in (para 0008 “In view of the lower amount of installation effort required as well as a lower error rate in relation to the installation and connection of individual cables,”).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 4-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835